Opinion issued August 8, 2019




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                              ————————————
                                NO. 01-19-00272-CV
                             ———————————
   DISTINCTIVE OUTDOOR ENVIRONMENTS LLC AND MICHAEL
                    BONANO, Appellants
                                           V.
                              FROST BANK, Appellee


              On Appeal from the County Civil Court at Law No. 4
                            Harris County, Texas
                        Trial Court Case No. 1104935


                           MEMORANDUM OPINION

      Appellants, Distinctive Outdoor Environments LLC and Michael Bonano,

have failed to timely file a brief. See TEX. R. APP. P. 38.6(a) (governing time to file

brief), 38.8(a) (governing failure of appellant to file brief). After being notified that

this appeal was subject to dismissal, appellants did not adequately respond. See TEX.
R. APP. P. 42.3(b) (allowing involuntary dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a brief.

We dismiss any pending motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Hightower.




                                          2